DETAILED ACTION
The claim amendments filed December 21, 2020 have been entered. The claim amendments renumber the claims and do not alter the subject matter.
Allowable Subject Matter
Claims 43-74 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art such as WO-00/63477 to Perry, USPN. 6,048,810 to Baychar and USPN. 5,366,801 to Bryant do not teach the claimed invention including the first, second and third layers of the claims. Specifically the second layer which comprises mechanically bonded, breathable, moisture transfer, antimicrobial nonwoven material comprised of shaped, channeled, grooved, and lobed synthetic polymer fibers, antimicrobial silver polymer fibers and natural and synthetic, thermal and/or cooling fibers is not taught by the prior art. Perry teaches the closest possible embodiment to the claimed second layer, wherein the claimed fibers are in fact combined without bonding, however as set forth in Applicant’s arguments of December 3, 2020, and supported by Applicant’s previously filed Affidavit of August 1, 2019, the mechanically bonded components of Perry are simply intermediate products which are subsequently bonded by adhesive and/or heat treatment. Therefore, a mechanically bonded intermediate-product of Perry would not be suitable for use in combination in an invention such as Baychar, where a finished and stable fabric layer would be required for performing the functions desired. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786